J.J. Putman was convicted in the county court of Washita county on the 27th day of January, 1909, on a charge of selling intoxicating liquors, and on the 23rd day of February thereafter was sentenced to pay a fine of fifty dollars and costs and be confined in the county jail for a period of thirty days. We have carefully reviewed the record in this case and find no substantial error therein prejudicial to the plaintiff in error. The judgment of the county court of Washita county is therefore affirmed with directions to that court to enforce the judgment and sentence.